UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number: 001-07791 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 72-1424200 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1615 Poydras Street New Orleans, Louisiana 70112 (Address of principal executive offices) (Zip Code) (504) 582-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. S Yes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer S Accelerated filer o Non-accelerated filer o (Do not check if a smaller Smaller reporting company o reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act ). oYes S No On September 30, 2009, there were issued and outstanding 86,040,579 shares of the registrant’s Common Stock, par value $0.01 per share. McMoRan Exploration Co. TABLE OF CONTENTS Page Part I.Financial Information Item 1.Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flow (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Report of Independent Registered Public Accounting Firm 25 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3.Quantitative and Qualitative Disclosures about Market Risks 37 Item 4.Controls and Procedures 37 Part II.Other Information Item 1.Legal Proceedings 37 Item 1A.Risk Factors 37 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 6.Exhibits 38 Signature 39 Exhibit Index E-1 TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1. Financial Statements. McMoRan EXPLORATION CO. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2009 2008 (In Thousands) ASSETS Cash and cash equivalents $ 224,664 $ 93,486 Accounts receivable 77,652 112,684 Inventories 48,820 31,284 Prepaid expenses 18,147 13,819 Fair value of oil and gas derivative contracts 11,995 31,624 Current assets from discontinued operations, including restricted cash of $0.5 million 1,008 516 Total current assets 382,286 283,413 Property, plant and equipment, net 821,288 992,563 Restricted cash 41,083 29,789 Deferred financing costs and other assets 12,963 15,658 Fair value of oil and gas derivative contracts 1,201 5,847 Sulphur business assets, net 3,002 3,012 Total assets $ 1,261,823 $ 1,330,282 LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable $ 66,370 $ 77,009 Accrued liabilities 64,082 89,565 Accrued interest and dividends payable 18,428 7,586 Current portion of accrued oil and gas reclamation costs 108,609 103,550 Current portion of accrued sulphur reclamation cost 5,000 785 Fair value of oil and gas derivative contracts 221 - Current liabilities from discontinued operations 1,891 1,317 Total current liabilities 264,601 279,812 5¼% convertible senior notes 74,720 74,720 11.875% senior notes 300,000 300,000 Accrued oil and gas reclamation costs 303,050 317,651 Accrued sulphur reclamation costs 19,022 22,218 Fair value of oil and gas derivative contracts 98 - Other long-term liabilities 20,047 20,023 Other long-term liabilities from discontinued operations 6,964 6,835 Total liabilities 988,502 1,021,259 Stockholders' equity 273,321 309,023 Total liabilities and stockholders' equity $ 1,261,823 $ 1,330,282 The accompanying notes are an integral part of these consolidated financial statements. 3 TABLE OF CONTENTS McMoRan EXPLORATION CO. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 (In Thousands, Except Per Share Amounts) Revenues: Oil and gas $ 105,822 $ 282,688 $ 294,969 $ 946,955 Service 3,713 2,557 8,494 9,274 Total revenues 109,535 285,245 303,463 956,229 Costs and expenses: Production and delivery costs 49,087 69,923 146,933 195,074 Depletion, depreciation and amortization expense 75,980 250,124 243,347 492,457 Exploration expenses 10,802 15,092 86,064 49,385 (Gain) loss on oil and gas derivative contracts (738 ) (80,399 ) (16,624 ) 35,607 General and administrative expenses 9,621 10,720 32,983 37,969 Main Pass Energy Hub™ costs 297 1,728 1,413 4,990 Insurance recoveries - - (18,742 ) (3,391 ) Total costs and expenses 145,049 267,188 475,374 812,091 Operating income (loss) (35,514 ) 18,057 (171,911 ) 144,138 Interest expense, net (10,930 ) (10,870 ) (31,871 ) (40,501 ) Other income (expense), net 298 202 3,470 (2,322 ) Income (loss) from continuing operations before income taxes (46,146 ) 7,389 (200,312 ) 101,315 Income tax benefit (expense) 177 (1,284 ) 144 (3,149 ) Income (loss) from continuing operations (45,969 ) 6,105 (200,168 ) 98,166 Loss from discontinued operations (1,575 ) (1,356 ) (5,692 ) (2,960 ) Net income (loss) (47,544 ) 4,749 (205,860 ) 95,206 Preferred dividends and inducement payments for early conversion of preferred stock (4,388 ) (10,881 ) (9,925 ) (19,604 ) Net income (loss) applicable to common stock $ (51,932 ) $ (6,132 ) $ (215,785 ) $ 75,602 Basic net income (loss) per share of common stock: Continuing operations $(0.58 ) $(0.08 ) $(2.76 ) $1.34 Discontinued operations (0.02 ) (0.02 ) (0.07 ) (0.05 ) Net income (loss) per share of common stock $(0.60 ) $(0.10 ) $(2.83 ) $1.29 Diluted net income (loss) per share of common stock: Continuing operations $(0.58 ) $(0.08 ) $(2.76 ) $1.17 Discontinued operations (0.02 ) (0.02 ) (0.07 ) (0.03 ) Net income (loss) per share of common stock $(0.60 ) $(0.10 ) $(2.83 ) $1.14 Average common shares outstanding: Basic 86,038 64,446 76,152 58,617 Diluted 86,038 64,446 76,152 87,718 The accompanying notes are an integral part of these consolidated financial statements. 4 TABLE OF CONTENTS McMoRan EXPLORATION CO. CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) Nine Months Ended September 30, 2009 2008 (In Thousands) Cash flow from operating activities: Net income (loss) $ (205,860 ) $ 95,206 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Loss from discontinued operations 5,692 2,960 Depletion, depreciation and amortization 243,347 492,457 Exploration drilling and related expenditures, net 61,707 15,692 Compensation expense associated with stock-based awards 11,966 25,546 Amortization of deferred financing costs 2,793 3,675 Change in fair value of oil and gas derivative contracts 23,586 2,548 Loss on induced conversions of convertible senior notes - 2,663 Reclamation expenditures, net of prepayments by third parties (39,625 ) (6,500 ) Increase in restricted cash (11,293 ) (11,364 ) Payment to fund terminated pension plan - (2,291 ) Other (316 ) 83 (Increase) decrease in working capital: Accounts receivable 32,914 18,229 Accounts payable and accrued liabilities (14,219 ) 37,702 Prepaid expenses and inventories (20,861 ) (35,299 ) Net cash provided by continuing operations 89,831 641,307 Net cash used in discontinued operations (4,373 ) (5,144 ) Net cash provided by operating activities 85,458 636,163 Cash flow from investing activities: Exploration, development and other capital expenditures (113,375 ) (186,904 ) Other - (613 ) Net cash used in continuing operations (113,375 ) (187,517 ) Net cash from discontinued operations - - Net cash used in investing activities (113,375 ) (187,517 ) Cash flow from financing activities: Net proceeds from the sale of common stock 84,929 - Net proceeds from the sale of 8% convertible perpetual preferred stock 83,228 - Payments under senior secured revolving credit facility, net - (274,000 ) Dividends and inducement payments on preferred stock (9,062 ) (20,883 ) Payments for induced conversion of convertible senior notes - (2,663 ) Proceeds from exercise of stock options and other - 4,705 Net cash provided by (used in) continuing operations 159,095 (292,841 ) Net cash from discontinued operations - - Net cash provided by (used in)financing activities 159,095 (292,841 ) Net increase in cash and cash equivalents 131,178 155,805 Cash and cash equivalents at beginning of year 93,486 4,830 Cash and cash equivalents at end of period $ 224,664 $ 160,635 The accompanying notes are an integral part of these consolidated financial statements. 5 TABLE OF CONTENTS McMoRan EXPLORATION CO. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION The consolidated financial statements of McMoRan Exploration Co. (McMoRan), a Delaware corporation, are prepared in accordance with U.S. generally accepted accounting principles.McMoRan’s consolidated financial statements include the accounts of those subsidiaries where McMoRan directly or indirectly has more than 50 percent of the voting rights and where the right to participate in significant management decisions is not shared with other shareholders, including its two wholly owned subsidiaries, McMoRan Oil & Gas LLC (MOXY) and Freeport-McMoRan Energy LLC (Freeport Energy).MOXY conducts all of McMoRan’s oil and gas operations.McMoRan’s previously discontinued sulphur operations are presented as discontinued operations and the major classes of assets and liabilities related to its former sulphur business are separately shown for the periods presented. The accompanying unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes included in
